DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure (IDS) submitted on 12/23/2020 has been considered by the examiner.
Claim Status
Applicant’s amendments in the response filed on 12/23/2020 has been considered by the Examiner. Currently claims 1 and 5-22 are pending, claims 1, 5, 6, 8-16, and 20 have been amended, claims 2-4 have been canceled, and claims 21-22 have been newly added. Applicant’s amendments to claims 3, 8, 11, 12, 14, 15, 16, and 20 have obviated the previously field rejection of the claims under 35 U.S.C 112(b). A complete action on the merits of claims 1 and 5-22 follows below. 
Claim Objections
Claims 10 and 22 are objected to because of the following informalities:  
In claim 10 amend “wherein he” to recite –wherein the--.
In claim 22 amend “the back side of the back side of the plurality” to recite –the back side of the plurality --.
  Appropriate correction is required.
 		Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

 
Claims 1, 5-6, 11-18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parish (Pub. No. US 2008/0058911) in view of Levinson (Pub. No. 2008/0077211) and in further view of Chiurco (4,860,748).
Regarding claim 1, Parish teaches a thermal therapy system comprising:
a joint conforming wrap (8, Fig. 5) including a skin contacting surface (18, Fig. 5);
a first chamber housing one or more inflatable members (air bladder, 516) ;
a second chamber proximate the skin contacting surface (fluid bladder 514); and 
[a plurality of wrap thermoelectric modules] a thermal medium positioned within the second chamber, the [wrap thermoelectric modules] thermal medium configured to cool and heat and form controllable thermoelectric module zones, the wrap [thermoelectric modules] thermal medium having 
a front side and 
a back side, 
the front side of the [plurality of thermoelectric modules] thermal medium being in direct thermal contact with the skin contacting surface (heat transfer fluid in bladder 514 contacts the lower layer of bladder 514 in direct contact with the skin); and 
the one or more inflatable members being disposed to compress the second chamber and thereby press the skin contacting surface against a patient’s skin upon inflation of the inflatable members, for provision of thermal therapy from the front side of 
a power supply module for supplying power to said joint conforming wrap (control unit 4 [0043]);
a cable operably coupling the wrap and the power supply module (connector tubes 6, Fig. 5).
Parish does not teach a plurality of wrap thermoelectric modules positioned within the second chamber, the wrap thermoelectric modules configured to cool and heat and form controllable thermoelectric module zones, the wrap thermoelectric modules having a front side and a back side, the front side of the plurality of thermoelectric modules being in direct thermal contact with the skin contacting surface.
However, Levinson teaches device within the same field of invention (thermal therapy [0030]) including a plurality of wrap thermoelectric modules positioned in a chamber (one or more wrap thermoelectric modules 402a-g in housed in chambers 204a-204g), the wrap thermoelectric modules configured to cool and form controllable thermoelectric module zones ([0082] spatially controlled temperature profile...thermoelectric coolers contained at the perimeter of the cooling device may have a lower or higher temperature). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Parish’s second chamber to substitute the thermal fluid with thermoelectric modules to allow the user to individually control 
Parish in view of Levinson is silent about specifically teaching the wrap thermoelectric modules configured to heat and wherein the power supply module comprises a switching function for controlling the wrap thermoelectric modules in a thermoelectric module zone to enable switching between cooling and heating. 
However, Chiurco teaches a device within the same field of invention ([Abstract] An array of Peltier-effect thermoelectric tiles capable of providing heating and cooling) comprising a switching function for thermoelectric modules for switching between cooling and heating (A program selector includes between one and m toggle switches in a bank that permits the user to select a series of temperature change patterns or sequences.  The program selector is connected to the microcomputer which scans the setting of the toggle switches and controls the array of Peltier effect tiles to produce selected output patterns in series. Fig 6K includes a pre-programmed sequence of alternating heating and cooling with pairs of thermoelectric modules and then reversing the cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Parish in view of Levinson such that the thermoelectric modules in the second chamber of Parish are capable of providing for both heating and cooling and the power supply module is capable of switching between cooling and heating since Chiurco provides allowing the patient the ability to select different patterns or sequences of hot or cold is essential to avoid adaptation to thermal stimulus (Col 5 lines 60-61). It is the position of 
Regarding claim 5, Parish in view of Levinson and Chiurco teaches the limitations of claim 1. Parish teaches said power supply module further comprises a heat exchanger unit (heat transfer assembly 202, Fig. 2), an electrical power supply (Fig. 3 a 500-watt power supply is shown disposed along with a 65-watt power supply relative to the chassis 81. [0043]), a fluid compression pump (air pump 85, Fig. 2; [0042] An air connector 97 is shown disposed adjacent to the fluid connector 200A to provide the requisite dissipation of air from the air pump 85 for use in conjunction with the blanket 8 for application of pressure in a bladder forcing the thermal fluid flowing from the fluid connector 200A to be in close contact with the patient as described below), and a controller (panel 300), said controller operable to control said heat exchanger unit, said electrical power supply and said fluid compression pump (Par. [0047] The control boards of the control unit 4 provide a select pressurization in utilization Par. [0049] control unit 4 is activated for thermal therapy in step 833 and activated for DVT compression in step 835.  The condition of the patient is monitored in step 837 and the control parameters are adjusted in step 839 for further monitoring of the patient).
Regarding claim 6, Parish in view of Levinson and Chiurco teaches the limitations of claim 5. While Parish generally provides for a circulating fluid mechanism including heat exchanger (89), pump (91), and heat exchanger thermoelectric modules (93), the Examiner relies on Levinson to specifically teach such structures that allow for circulating a thermal fluid into contact with said one or more heat exchanger 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of Parish in view of Levinson such that Parish incorporates a heat exchanger, one or more heat exchanger thermoelectric modules and fluid circulation pump specifically for circulating thermal fluid into contact with one or more heat exchanger thermoelectric modules for the purposes of removing heat from the one or more wrap thermoelectric modules and effecting the thermal therapy.
Regarding claim 11, Parish in view of Levinson and Chiurco teaches the limitations of claim 6 as previously rejected above. Parish in view of Levinson and Chiurco teaches wherein said plurality of thermoelectric modules are operably coupled to said controller , electrical power supply and fluid circulation pump by a plurality of conduits (Levinson specifically provides TEMs 402 and the closed loop fluid heat exchange system capable of removing excess heat from TEMs 402 and recirculating fluid back into the wrap/device are to the electrical power supply 110 , 114 since each thermoelectric cooler can be individually controlled create a custom spatial cooling profile; [0081][0088]).
Regarding claim 12, Parish in view of Levinson and Chiurco teaches the limitations of claim 5 as previously rejected above. The combination teaches one or 
Regarding claim 13, Parish in view of Levinson and in further view of Chiurco teaches the limitations of claim 6 as previously rejected above. While Parish is silent about the thermal fluid being selected from water, Levinson teaches it is well known in the art to select water as the thermal fluid (Examples of the circulating coolant include water, glycol, synthetic heat transfer fluid, oil, a refrigerant, and any other suitable heat conducting fluid [0034]).
Regarding claim 14, Parish in view of Levinson and Chiurco teaches the limitations of claim 5 as previously rejected above. Parish teaches further comprising user control options operably coupled to the electrical power supply and controller to control temperature of the joint conforming wrap and duration of the thermal therapy (method includes providing a control unit adapted to heat and cool a heat-transfer liquid 
Regarding claim 15, Parish in view of Levinson and in further view of Chiurco teaches the limitations of claim 6 as previously rejected above. Levinson provides for wherein the fluid circulation pump is in operable arrangement with the controller and adapted to pump a thermal fluid through the wrap thermoelectric modules (Levinson is configured to provide for pumping since paragraph [0055] discusses circulating fluid in cooling elements 302 a-g whereby heat is transferred from the thermoelectric coolers 402 to the circulating fluid. Furthermore, paragraphs [0081][0088] discuss the 
Regarding claim 16, Parish in view of Levinson and in further view of Chiurco teaches the limitations of claim 6 as previously rejected above. Parish teaches wherein said fluid compression pump is fluidly coupled to said one or more inflatable members for inflating and deflating said one or more inflatable members to control compression of the skin contacting surface against the patient’s skin (air pump 85, Fig. 2; [0042] An air connector 97 is shown disposed adjacent to the fluid connector 200A to provide the requisite dissipation of air from the air pump 85 for use in conjunction with the blanket 8 for application of pressure in a bladder forcing the thermal fluid flowing from the fluid connector 200A to be in close contact with the patient as described below). 
Regarding claim 17, Parish in view of Kane and Chiurco teaches the limitations of claim 1 and Parish further teaches wherein said cable is removably coupled to the power supply module (connector tubes 6).
Regarding claim 18, Parish in view of Kane and Chiurco taches the limitations of claim 1. While Parish is silent about specifically disclosing wherein said cable is permanently coupled, it is the position of the Examiner that if the cable is not removed then it is configured to be permanently coupled. Furthermore, one having ordinary skill in the art would have found it obvious at the time the invention was made to make the cable permanently coupled  since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 22, Parish in view of Levinson and Chiurco teaches the limitations of claim 12. The combination provides wherein the wrap is configured for flow of the thermal fluid through the backside of the plurality of wrap thermoelectric modules for removal of the heat (Levinson provides for flow of the thermal fluid through the backside of the wrap TEMs and the modification of Parish’s second chamber which would include the TEMs as well as fluid flow through the backside of the TEMs for heat exchange, provides for the claimed invention). 
Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parish (Pub. No. US 2008/0058911) in view of Levinson (Pub. No. 2007/0255362), Chiurco (4,860,748), and in further view of Grant (Patent No. 5,653,741).

However Grant teaches a device within the same field of invention (thermal therapy) comprising a soft case or hard case (flexible enclosure 14 consisting of two flexible planar surfaces 34 and side surfaces 36 disposed between the planar surfaces 34 and connecting the two planar surfaces 34. At least one planar surface 14 of the pad that is to be placed next to the body part 12 is comprised of a heat conducting material 38. The heat conducting material 38 may be formed of a wire material or in the alternative, having carbon, aluminum, or graphite fibers impregnated within and throughout the material). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the wrap of Parish to provide for a soft case attached to the wrap to further provide comfort to the person wearing the wrap.
Regarding claim 8, Parish in view of Levinson and in further view of Chiurco teaches the limitations of claim 1 as previously rejected above. Parish is silent about specifically teaching wherein said second chamber is encased in a thermally conductive fabric selected from combinations of nylon, polyester thermally conductive fabrics and further encased in a metal. 
However, Grant teaches a device within the same field of invention (thermal therapy) and an enclosure comprising a thermally conductive fabric and a metal (The flexible enclosure 14 is a pad 14 consisting of two flexible planar surfaces 34 and side The heat conducting material 38 may be formed of a wire material or in the alternative, having carbon, aluminum, or graphite fibers impregnated within and throughout the material.  Another layer 42 of material may overlay the heat conducting material 38 to separate the heat conducting material from the user's skin for added comfort.  A preferred material is a flexible urethane material). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the second chamber of Parish such that it is encased with the claimed materials to provide for thermal therapy and comfort to the user (Col. 4, lines 1-17). 
Regarding claim 9, Parish in view of Levinson, Chiurco and in further view of Grant teaches the limitations of claim 8 as previously rejected above. Grant provides that the thermally conductive fabric comprises the skin contacting surface (At least one planar surface 15 of the pad that is to be placed next to the body part 12 is comprised of a heat conducting material 38).
Regarding claim 10, Parish in view of Levinson, Chiurco and in further view of Grant teaches the limitations of claim 8 as previously rejected above. Grant provides that wherein the thermally conductive fabric is in contact with the skin contacting surface (Another layer 42 of material may overlay the heat conducting material 38 to separate the heat conducting material from the user's skin for added comfort.  A preferred material is a flexible urethane material). 

Claim 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parish (Pub. No. US 2008/0058911) in view of Levinson (2007/0255362), Chiurco (4,860,748), and in further view of Mills (2008/0188915).
Regarding claims 19 and 20, Parish in view of Levinson and Chiurco teaches the limitations of claim 1. Parish does not teach wherein said cable includes an outer surface comprising a thermal conductive material and a lumen therewithin and wherein said lumen operably receives a plurality of fluid flow conduits, a fluid compression conduit, an electrical power conduit and a digital conduit. 
However, Mills teaches a device within the same field of invention (thermal therapy) comprising a cable (means 702 may comprise conventional electric wiring and may further include fluid supply tubing connected to expandable sack 400; [0064]) and further teaches cable 702 allows communication between the control means 703, module 206, power source 800 (electrical power conduit), temperature sensor 801, flow control valve 802, release valve 803 (fluid flow / compression conduits), timer 804, and fan 200 which is in communication with the thermoelectric Peltier cell 206; Expansion display 708 is configured to display a relative magnitude of expansion of expandable sack 400 (digital conduit).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cable to provide a lumen that receives flow conduit, a fluid compression conduit, electrical power conduit and a digital conduit since Mills not only teaches this would allow for communication between the control means in the 
Furthermore, while Mills is silent about specifically teaching the cable’s outer surface comprises a thermal conductive material it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the cable such that its outer surface comprises a thermal conductive since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered. Upon further consideration of the claims and in further view of Applicant’s amendments a new grounds of rejection is set forth over Parish (Pub. No. US 2008/0058911) in view of Levinson (Pub. No. 2008/0077211) and in further view of Chiurco (4860748).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pachys (5,603,728) Fig. 4 provides elements (146, 148 150, and 152) are mounted in substantially close thermal engagement with surfaces 132b, 134b, 136b, and 138bfor moderating their temperatures. Elements 146, 148 150, and 152 are connected to a source of fluid 122.  In the case that helmet 102 is employed for cooling the scalp of the wearer, then source of fluid 122 provides a cool flow of fluid for cooling surfaces 132b, 134b, 136b and 138b which act as heating surfaces.  In an opposite .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/Y.E/           Examiner, Art Unit 3794                                      /KAITLYN E SMITH/                                                                                       Primary Examiner, Art Unit 3794